Citation Nr: 0924389	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  97-10 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back injury, to 
include as secondary to service-connected fracture of the 
right femur.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran served on active duty from February 1951 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, among other things, denied 
the benefit sought on appeal.  

In May 2000 and September 2001, the Veteran testified before 
Veterans Law Judges, who have since left the Board.  The 
Veteran was notified of his right to have a hearing before a 
sitting Veterans Law Judge and declined to have another 
hearing.  The transcripts of the May 2000 and September 2001 
Board hearings are in evidence, as well as the transcript of 
the August 1997 hearing before a RO hearing officer.  

The Board first considered this appeal in August 2000 and 
remanded the issue here on appeal for additional development.  
The case was returned to the Board and in April 2002, the 
Board undertook further development of the record.  In 
September 2003, however, the appeal again required remand to 
the RO as the Board's development authority was invalidated 
by the United States Court of Appeals for the Federal 
Circuit.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  The appeal was 
returned to the Board for appellate consideration and the 
claim was denied in June 2005.  

The Veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2006, pursuant to a 
joint motion for remand, dated in that month, the Court 
vacated the Board's June 2005 decision and remanded the 
matter.  

In September 2006, pursuant to the joint motion and order of 
the Court, the Board remanded the case for notice under the 
Veterans Claims Assistance Act of 2000 (VCAA), a further 
search for hospitalization reports, and an addendum to the VA 
examination.  The VCAA notice was sent in December 2006.  The 
search for additional hospital reports resulted in a response 
that hospital records for the Veteran's period of service 
were filed in his military records and had been sent to the 
RO.  Another VA examination was done and an opinion provided.  
In December 2007, the Board determined that the necessary 
development had been completed and rendered a decision in 
this case.  The Veteran appealed that decision to the Court.  

In September 2008, the Court granted a joint motion to vacate 
the Board's December 2007 decision and remanded the matter 
for compliance with the joint motion.  That motion asserted 
that the VA examination obtained pursuant to the Board's 
September 2006 remand failed to comply with the terms of that 
remand.  Specifically, the Board asked if it was at least as 
likely as not that the Veteran's back disorder was the result 
of his service, or his service-connected right femur 
disability.  The examiner expressed the opinion that the back 
disability was not the result of the service-connected 
disability.  The joint motion for remand claims that the 
examiner did not state whether the condition was directly 
related to active service.  In actuality, the examiner's 
explanation of her opinion was more than adequate to respond 
to the Board's inquiry.  

Pursuant to September 2008 joint motion for remand and Court 
Order, in December 2008, the Board remanded the case for a 
medical examination and opinion.  The Veteran submitted 
additional medical evidence from a private practitioner.  A 
VA examination was conducted and medical opinions obtained 
based on the examination and review of the file.  The 
responses meet the requirements of the September 2006 and 
December 2008 remands.  See Stegall v. West, 11 Vet. App. 268 
(1998).  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The Veteran does not have a current back disability that 
was incurred in active service or as a result of a service-
connected disability.  

2.  Arthritis was first manifested many years after the 
Veteran completed his active service.  


CONCLUSION OF LAW

A back disability was not incurred in or as a consequence of 
active service, or as secondary to a service-connected 
disability, nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in December 2006 that fully addressed all notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in March 2009, 
after the notice was provided.  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice was not provided until December 2006, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Duty to Assist

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all available 
service medical records.  In response to the March 2006 joint 
motion and Court order, the Board remanded the case in 
September 2006, in part for a further search for 
hospitalization reports.  A search for additional hospital 
reports resulted in a response that hospital records for the 
Veteran's period of service were filed in his military 
records and had already been sent to the RO.  The Veteran was 
notified of the negative response in February 2007.  

The record also contains VA clinical records, as well as the 
reports of VA examinations and medical opinions.  The Board 
notes the attorney's April 2007 protestations to the effect 
that the examining VA physician did not have a good 
relationship with the Veteran such that a fair adjudication 
might be compromised.  While the examination report was 
unfavorable to the Veteran, there is no evidence of bias, 
prejudice, or other factors which would render the report 
less than fair.  Moreover, pursuant to the most recent 
remands by the Court and Board, the Veteran has had another 
VA examination and a another medical opinion has been 
obtained.  Also, the Veteran has availed himself of the 
opportunity to submit private medical information.  He has 
not identified any records that VA has not attempted to 
obtain for him.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  See 38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  See 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The only 
disability for which service connection has been established 
is a simple fracture of the right femur.  In August 1996, the 
RO granted service connection for a simple fracture of the 
right femur, rated as noncompensable under Diagnostic Code 
5255.  38 C.F.R. § 4.31 (2008).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  
In this case, there is no competent medical evidence that 
arthritis was manifested to any degree within the first year 
after the Veteran completed his active service.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  See also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir. 2007).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Savage, at 495-
498.  

In this case, there is no dispute that the Veteran sustained 
a right thigh injury during service.  There is also no 
dispute that he now has a back disorder.  Magnetic resonance 
imaging of the spine, in April 2006, disclosed degenerative 
disk disease at multiple levels with severe spinal stenosis 
at L4-5 and mild stenosis at L3-4 due to a combination of 
annular bulging and facet joint hypertrophy.  Thus, the 
evidence which pertains to those facts will not be discussed 
in detail.  This includes the extensive VA clinical records 
reflecting current disability, as well as statements from the 
Veteran's spouse and other witnesses verifying his current 
disability.  The element which remains in dispute is whether 
there is any connection or nexus between the current disorder 
and the injury in service.  The Board will address that at 
length.  

The April 1989 report of O. L. J., Jr., M.D., regarding the 
August 1986 injury of the Veteran's son, does not provide 
relevant information and need not be discussed further.  

Evidence Supporting Service Connection

In September 1996, a private physician, J. R. D., Jr., M.D., 
wrote that the Veteran had a history of chronic back problems 
first mentioned to him in 1992.  He gave a history of having 
severe trauma to the extent that he fractured his femur 
during service.  In the doctor's opinion, that may have 
contributed to the Veteran's present back condition.  This 
opinion is clearly based on the Veteran's recollection of 
events rather than any analysis of the injury, records, or 
other evidence.  There is no discussion of just how the 
injury in service may have contributed to the present back 
condition.  Further, the opinion is equivocal in indicating 
that the injury in service "may" have contributed.  

In September 1996, a private chiropractor, B. B., D.C., wrote 
that after a review of medical records and a telephone 
interview with the Veteran, it was her opinion that the 
symptoms the Veteran suffered from today were "very 
probably" the result of the injuries he sustained in the 
athletic incident in 1951.  She explained that traumatic 
impacts of a type strong enough to result in hematoma and 
fracture are classic causes of predisposition to degenerative 
disc and joint disease as described in the Veteran's X-rays.  
She wrote that very often the signs and symptoms of vertebral 
subluxation were medically overlooked as concentration was 
directed toward more easily detected fractures and hematomas.  
Overlooking those subtleties coupled with primitive 
diagnostic procedures in 1951 may have led to a missed 
diagnosis of soft tissue involvement such as disc protrusions 
and nerve damage.  This opinion is not persuasive because the 
chiropractor's supposition that the back injury may have been 
overlooked is in direct contrast to the Veteran's repeated 
statements of continuing symptoms following the injury.  

In October 1996, A. H. A, D.C., began his report stating that 
the Veteran was being treated for exacerbations of injuries 
suffered in 1951 while playing a service authorized sport.  
The Veteran's history was said to show a fracture of the 
right femur, which required immobilization and 
hospitalization in service.  The chiropractor wrote that, 
"Upon discharge from service [the Veteran] was treated 
numerous times by Dr. Bradshaw for radiating low back pain.  
During the years following this accident, the patient has 
sought many professional opinions."  It was reported that in 
September 1988, C. D. C., D.C., reported finding a lumbar 
sprain/strain with associated sciatica neuralgia, and in 
November 1995, the Veteran was examined by a VA physician, 
for radiating back pain.  In the chiropractor's opinion, the 
Veteran had a chronic condition of the lumbar spine related 
to his past injuries.  Radiographs were said to support 
evidence of moderate to severe degenerative processes related 
to past trauma and physical accommodation to this trauma.  
The chiropractor's notes from September 1996 to February 2001 
are also in evidence.  There is also a May 1999 report of a 
March 1997 back injury from a falling fan blade.  It was the 
assessment that the fan accident caused a flare-up of a 
chronic condition.  Treatment was provided.  

The chiropractor attempts to establish a continuity of 
symptoms by alleging that upon discharge from service the 
Veteran was treated numerous times for radiating low back 
pain by a doctor, but there is no record of such treatment.  
The chiropractor also states that during the years following 
the accident in service, the patient has sought many 
professional opinions, but there is no record of any 
opinions, or claims which would have required opinions until 
many years after service.  One would think that if the 
Veteran had the numerous treatments he claims and sought the 
many opinions he claims, there might be some surviving record 
and he could give VA identifying information so these 
supporting records could be obtained.  Because there is 
utterly no record identified when there should be something, 
the Veteran's claims of having had the numerous treatments he 
claims and seeking the many opinions he claims are not 
credible.  Thus, the Board finds that the history relied upon 
by the chiropractor for his opinion is not credible.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  While the 
X-rays may show changes which could be due to trauma, the 
chiropractor's attempt to link the current disability to 
trauma in service flounders in the history provided by the 
Veteran.  Since the chiropractor's opinion is based in 
critical part on the history provided by the Veteran, and 
that history does not appear to be credible, the opinion 
fails to connect the current disability to service or the 
service-connected disability.  

In August 1997, the Veteran testified before a hearing 
officer at the RO.  The hearing transcript is in evidence.  
The Veteran testified of being unconscious after an impact in 
a football game.  He awoke in a hospital and was totally 
paralyzed and unable to walk or move.  He was unable to eat 
and lost weight from 200 to 130 pounds.  X-rays showed a 
simple fracture of the femur, linearly.  He asserted that all 
the muscles from the waist down were injured and he was 
unable to move.  During that period, it was extremely 
painful.  He said that he underwent physical therapy for 
several weeks.  He said that from that time on, he had one 
solid degenerative downhill movement.  He felt that he was 
unfairly discharged because he was not given a medical 
discharge.  The Veteran said that after service, he went to 
private doctors and complained about the pains in his back.  
He acknowledged that he called them heart attacks because 
they felt like they were going right through him like a heart 
attack.  He told of going to a doctor who is now deceased.  
He went to another doctor in 1967, who is no longer in 
practice.  That physician reportedly took X-rays and found 
some kind of fracture of the spine.  He asked if the Veteran 
had been involved in any kind of traumatic impact, an 
automobile accident or something.  The Veteran told him about 
the 1951 injury and the doctor said it had not just happened.  
In addition to other information, the Veteran discussed his 
current symptoms and treatment in detail.  

In May 2000, the Veteran and his spouse testified at a 
hearing before a Veterans Law Judge who has since left the 
Board.  The hearing transcript is in the file.  He testified 
that he sustained an injury while playing football in 
service, in 1951.  He collided with another player and upon 
inspection, a hematoma was forming.  He left the game and 
while in a chow line, he passed out with pain and paralysis.  
When he awoke, he had total paralysis of both legs with 
absolutely no feeling.  He was placed in a hospital ward and 
given muscle relaxers.  He was bedridden for 22 days, unable 
to move, and lost all control of bowel movements and 
urination.  X-rays reportedly disclosed a simple fracture of 
the right femur.  Treatment included physical therapy.  
During the third week, he started having feeling in his feet 
and was able to eat more.  He lost 70 pounds during the 
ordeal.  He was told that the paralysis was due to some 
neurologic damage that did not appear on X-rays.  He 
testified that he did not return to normal duty, was confined 
to his barracks, and underwent a rehabilitation program 
following the hospitalization.  He recalled that following 
the hospitalization, he noticed a great difference in his 
ability to do anything strenuous.  He further testified that 
his treating doctors told him to expect long standing 
problems from his injury.  He stated that the same symptoms 
recurred about 10 years later and have happened from time to 
time.  He reported transferring to the reserves and said his 
health was poor when he left active duty.  The Veteran 
testified that he sought private medical treatment 
immediately after his release from active duty; however, the 
doctor was gone, no longer in practice, and his records were 
not available.  The testimony included a statement from the 
Veteran's wife to the effect that he had back pain since she 
first knew him in 1962.  

In a statement dated in May 2000, the Veteran's spouse 
reported that she knew him since 1962 and that he had severe 
back pain since that time.  She described limitations of his 
activities.  

In a statement dated in February 2001, the Veteran's mother 
recalled a severe injury while playing football, in service, 
in 1951.  She wrote that he was hospitalized for a minimum of 
22 days, during which time, he was bedridden, suffered total 
paralysis from the lumbar region and lower extremities, and 
was unable to walk or move and lost weight.  She said he 
suffered from that time forward with lower back problems.  

In a statement dated in February 2001, the Veteran's former 
spouse wrote that they were married from December 1952 to 
November 1967.  To the best of her recollection, the Veteran 
had some back problems during their marriage.  She had no 
recollection of the cause or severity of the back problems or 
the dates when they occurred.  

Also in February 2001, G.C. stated that she had known the 
Veteran since the early 1960's and he told her that he had 
chronic lower back and neck problems that he related were 
incurred in service.  

In September 2001, the Veteran appeared at the RO and 
testified before a Veterans Law Judge who has since left the 
Board.  The transcript reflects testimony to the effect that 
the Veteran's back was injured during service, at the time of 
the 1951 football injury, and has continued to bother him 
since.  He also testified to the effect that private medical 
records from the 1980's were for his son, not himself.  

In February 2006, a private chiropractor, M. D., D.C., wrote 
that he had reviewed the Veteran's records.  It was stated 
that the Veteran was injured playing football, fracturing his 
right femur, and was paralyzed from the waist down for a 
period of time.  The chiropractor reported that radiographs 
disclosed shortening of the right femur which would be 
expected from a fracture.  That tilted the pelvis causing 
increased stress on the lumbar spine.  That would account for 
the temporary paralysis of the lower extremities.  The 
advanced lumbar degeneration seen on the radiographs would 
take 40 to 50 years to occur.  That would put the time of the 
accident about 1952.  No other traumas accounted for the 
amount of degeneration.  It was with reasonable medical 
certainty that the Veteran's condition was a direct result of 
the injuries sustained in the football injury in 1952.  

In May 2006, F. L. W., M.D., wrote that the Veteran had a 
service-connected back injury with associated right femur 
fracture related to a football injury in 1951.  He was 
hospitalized for a femur fracture and spinal related lower 
extremity paralysis for a period of 1 month, with gradual 
rehabilitation.  Since then, the Veteran had no history of 
subsequent spinal or leg injury.  The doctor reviewed the 
X-rays of November 1988 which revealed compression fractures 
and degenerative disc disease.  The doctor expressed the 
opinion that it was with reasonable medical certainty that 
the degenerative spinal condition seen on X-rays was the 
result of the service-connected injury in 1951.  

In May 2007, the Veteran provided a statement consistent with 
his previous testimony.  He recounted his injury and 
treatment in service.  He stated that he had back pain 
continually thereafter and had difficulty in work 
assignments.  In 1967, he received an injury that he felt 
exacerbated his injury in service.  He was subsequently hit 
on the back with a loose fan blade further exacerbating the 
service injury.  A head impact further exacerbated the 
service injury.  He stated that he was unable to work as a 
landscape architect and had marital problems due to the 
injury.  His wife of 36 years wrote a post-script to the 
effect that the statement was true and correct.  A.T.V. added 
that she had live with the Veteran and his wife since the 
1980's and witnessed his back pain and disability.  J.E.E. 
wrote that she had known the Veteran for many years and knew 
him to be honest and truthful; and she had been a care giver 
during times of immobility.  J.H.V. assisted the Veteran in 
travelling by wheelchair and believed his veracity.  

In a letter dated in May 2007, a private physician, R. M. G., 
D.O., reported that he had reviewed the Veteran's records.  
The Veteran was currently suffering from severe pain and 
disability due to his back, with lower extremity, urinary, 
and erectile dysfunction symptoms, which restricted his 
activities.  The doctor reviewed private and VA records.  He 
asserted that the Veteran's medical problems and back 
symptoms began following a severe injury to the right upper 
leg in service, in 1951.  The traumatic injury caused a 
fracture of the femur and a large hematoma.  The Veteran 
awoke in a hospital with severe pain and paralysis of his 
lower body.  He remembered severe pain, inability to ambulate 
at all, numbness of the lower body, and being unable to 
attend to hygienic and toilet needs.  He was treated and 
received physical therapy.  Over a period of approximately 22 
days, he regained movement and sensation.  He was discharged 
from the hospital and returned to duty.  He stated that he 
was not able to return to the usual training and other 
activities he had been accustomed to.  He was able to get by, 
but not in the manner he would have wanted.  The Veteran 
remembers conveying his disability and medical problem to a 
physician at the time of discharge from service.  After 
discharge, he was never able to resume work in his usual 
profession and family business of landscaping.  He was never 
able to return to the active lifestyle to which he had been 
accustomed.  He recalled episodes of severe back pain causing 
him to have to lie at rest and avoid physical activity for 
days at a time.  In 1967 the Veteran was involved in an 
automobile accident receiving a fractured nose and finger.  
In 1988, he fell and fractured his right ankle. Both injuries 
aggravated his low back for some time.  In 1994, he struck 
his head.  In 1997, he was injured when a fan blade broke 
loose and struck him in the mid-lower back.  These injuries 
reportedly aggravated his back condition.  The doctor 
asserted that after thorough review, he had come to the 
conclusion and it was his opinion that the Veteran was 
disabled due to the originating injury incurred in 1951 while 
serving on active duty.  He stated that his opinion was based 
on reasonable medical certainty.  

In July 2007, Dr. R. M. G. responded to the May and June 2007 
statements of the case.  He asserted that a hospitalization 
of 22 days was required because of the severity of the 
injury.  It was felt that the subsequent training was not an 
indication of recovery because the Veteran told him that he 
did not participate in physical activities after the injury 
and was only able to get by.  His advanced training was 
essentially classroom activity.  A 1967 medical record was 
reported to be that of the Veteran's son.  The Veteran stated 
that he was not physically examined on discharge and that he 
was only briefly interviewed regarding his medical status.  
The Veteran's statement to Dr. R. M. G. to the effect that he 
did not receive a discharge examination is not credible 
because the examination is documented and there is no reason 
why the Veteran should recall an uneventful examination more 
than 55 years ago.  The doctor's analysis and opinion appears 
to be based on the Veteran's memory.  While that opinion is 
certainly competent, it is outweighed by the actual records, 
which are much more credible than what is clearly a selective 
memory of events long ago.  For instance, the Veteran told 
the physician that he was not able to work in the family 
landscape business after service, but the personnel records 
reflect a hardship discharge to work in the family store and 
later records show that the Veteran did, in fact, work as a 
landscaper.  The Board finds that the records are credible 
and the statements made many years later, that conflict with 
the records, are not credible.  

In a letter dated in October 2008, another private 
chiropractor, M. J. P., D.C., wrote that the Veteran was 
being treated for neck and lower back pain.  The Veteran 
stated that he was injured playing football in1952, in 
service, at which time he fractured his right femur and was 
temporarily paralyzed from the waist down.  After reviewing 
the history and X-rays the doctor determined that the right 
leg was shorter than the left, directly due to the history of 
the fractured femur.  That created a pelvic tilt increasing 
stress on the lumbar spine, causing chronic lower back pain 
and dysfunction.  There was also advanced degeneration noted 
in the lumbar spine, on lumbar X-rays, which took many years 
to develop.  In the doctor's opinion, the Veteran's advanced 
degenerative condition was a direct result of injuries 
sustained in the 1952 football injury.  

In January 2009, Dr. M. J. P., wrote that it was apparent 
that the Veteran had a right leg and pelvic discrepancy of 
approximately 5 millimeters.  [5 millimeters is approximately 
1/5 of an inch.  See 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2008).]  The doctor wrote that the consistency of 
unilateral, right sided advanced degeneration and lower 
extremity dysfunction was a direct result from the fracture 
the Veteran suffered during his active service.  The doctor 
expressed the opinion that with clinical certainty, the 
Veteran continued to suffer as a result of that injury.   

Evidence Against Service Connection

A service medical record shows the Veteran was admitted on 
April 4, 1951 with a traumatic hematoma of the right thigh.  
No other symptoms or findings were reported.  It was incurred 
while playing authorized football.  He was released to duty, 
general service, on April 26, 1951 after 22 days 
hospitalization.  Treatment was not reported.  

On examination for separation from service, in August 1952, 
the Veteran's spine and lower extremities were normal.  It 
was reported that he had a simple fracture of the right femur 
in 1951 and there were no complications or sequelae.  

The service personnel records show that the Veteran worked as 
a landscape architect before service.  He entered service in 
February 1951 and completed basic training in late May 1951.  
Approximately a week later, in June 1951, he began school.  
He completed training as a turret system mechanic in 
September 1951 and as a flexible gunner in November 1951.  He 
was subsequently assigned to a unit.  In September 1952, he 
was transferred to the reserves.  The service personnel 
records also document the Veteran's request for a hardship 
discharge to run the family store.  The request was granted.  

The records of the Veteran's private physician, O. L. J., 
Jr., M.D., are in evidence.  The Veteran has testified that 
these are his son's records.  Indeed, we do have records of 
the physician treating the Veteran's son in 1986 and these 
are clearly marked as the son's records.  Recently, a private 
physician, Dr. R. M. G. stated that the 1967 records are 
those of the Veteran's son, but there is no evidence that 
Dr. R. M. G. has any knowledge other than what the Veteran 
told him.  For the following reasons, the Board finds the 
assertion that these are not the Veteran's records is not 
credible.  The 1967 and 1988 records are indeed the Veteran's 
records and are evidence against the claim.  Initially, the 
Board notes that the birth certificate for the Veteran's son 
is of record and shows that he was born in August 1957.  

The progress notes of Dr. O. L. J. show that the Veteran was 
seen in July 1967 but the report of that examination is not 
in evidence.  A report of X-rays studies in July 1967 is in 
evidence.  The July 1967 X-ray report refers the patient as 
"Mr.", which would be unusual for a 10 year old.  He stated 
to the doctor that he had X-rays made in the past and would 
see about obtaining them.  If the patient was 10 years old, 
the doctor would have noted talking to his parents about 
these matters.  

The October 1967 progress note is detailed.  It shows that 
the Veteran was originally seen following an automobile 
accident and placed in a splint.  He took the splint off 
himself (something few parents would allow a 10 year old to 
do).  He complained of pain in the thoracic area which at 
times made him "feel as if he had a heart attack."  (10 
year olds just don't make comparisons like that and the 
Veteran admitted making such statements in his August 1997 RO 
hearing testimony.)  He denied any previous difficulty with 
his back and neck and stated that he had always been in 
excellent health, sort of a stickler where physical fitness 
is concerned.  (Another statement that does not appear to be 
consistent with a 10 year old.)  This statement is credible 
because it was given to a physician while seeking health 
care.  It is highly probative evidence that the injury some 
16 years earlier did not result in continuing back symptoms.  
Because it is much closer in time to service and the injury 
in service, it is much more credible than statements made 
from memory years later.  Examination showed tenderness over 
the thoracic area and X-rays were read as showing mild 
scoliosis in the mid-thoracic area.  A mild strain of the 
mid-thoracic spine was diagnosed.  

In October 1967, Dr. O. L. J. also examined the Veteran's 
lumbar spine, the location of the current symptoms.  The 
doctor found a full range of motion in the lumbar spine.  The 
Veteran was well muscled and did hyperextension exercises, 
that is to say, a football rocker on a table, without 
particular asymmetry of the back or the muscles of the back 
and with no difficulties.  The doctor noted that this was a 
fairly strenuous task.  It would be unusual to describe a 10 
year old as "well muscled."  This report clearly shows that 
the doctor did not simply take the Veteran's word for the 
lumbar symptoms but tested him thoroughly and found no 
evidence of a lumbar disability.  This is credible and 
competent evidence against the claimed continuity of back 
symptoms.  

The Veteran next saw Dr. O. L. J. over 20 years later, 
following an injury in September 1988.  A note dated in 
November 1988 reported that he was 8 weeks post fracture of 
the distal tibia.  About 2 weeks later, he reported that he 
had had 3 episodes of pain across his lower back.  
Examination showed good mobility of the lumbar spine with 
some discomfort at the L4-5 level, but no muscle spasm.  
X-rays disclosed some degree of degenerative arthritic change 
at L5-S1, some traction osteophytes in the lower lumbar 
spine, and some evidence of old trauma in the lower thoracic 
area.  There was no evidence of recent injury.  These 
thoracic findings on X-ray, identifying evidence of old 
trauma to the back, link this report to the 1967 report of 
back injury years after service.  A December 1988 progress 
note acknowledged the patient's involvement in a vehicle 
accident some 20 years earlier; again tying the patient 
treated in 1988 to the 1967 records.  The physician's notes 
followed the Veteran through October 1989, noting that the 
ankle fracture resulted in minimal permanent impairment.  The 
Veteran, in his September 2001 testimony admitted that he was 
the subject of the ankle fracture.  

A report from a private chiropractor C. D. S., D.C., 
discusses lumbar X-rays studies made in November 1988.  The 
chiropractor reported that the Veteran had complaints and 
findings following a fall in September 1988.  The X-rays 
revealed degenerative changes throughout the lumbar spine.  
The chiropractor commented that the Veteran had episodes with 
his lumbar spine before the September 1988 fall and it was 
difficult to determine the amount of damage which had 
resulted from the recent injury and the amount that could be 
attributed to the chronicity of lumbar spinal degeneration.  
This report indicates a chronic lumbar spinal degeneration 
and does not link the Veteran's back disorder to service or 
to his service-connected disability.  

Notes from J. C. W., M.D., dated in May 1994, show the 
Veteran was injured in an automobile accident.  Complaints 
involved the neck and upper extremities.  X-rays were noted 
to show the ankle fracture.  X-rays of the lumbar spine 
revealed rather severe osteoarthritic changes.  It was noted 
that the Veteran was modestly overweight and had been for a 
long time.  He had been pretty active taking care of some 
boats.  The doctor did not link the back findings to service 
or to a service-connected disability.   

In October 1995, a private chiropractor, S. D. S., D.C. made 
several statements to the effect that the Veteran had a back 
disorder.  He did not connect it to service or the service-
connected right femur fracture.  The evidence includes a copy 
of the Veteran's check to the chiropractor, stating that the 
Veteran and his wife were "Landscape Architects-Growers," 
occupations that can be physically strenuous on a back.   

The earliest VA records show that, in November 1995, the 
Veteran was seen primarily for neck complaints.  He gave a 
history of hospitalization for 2 months in service for a 
fracture of his back and fracture of his right femur.  He was 
treated with traction and rehabilitation.  He reported that 
his back and neck symptoms had increased in severity over the 
past 30 or 40 years.  This history highlights the problems 
with histories provided by the Veteran.  The actual records 
show hospitalization for 22 days rather than two months and 
there is no record of the Veteran having a fracture of the 
back in service.  The VA records do not contain any opinion 
connecting the back disorder to service or to a service-
connected disability.  

A VA clinical note, dated in July 1996, reflects the 
Veteran's complaint of neck and low back pain.  It was noted 
that he was hospitalized for 22 days in 1951 for an injury 
that occurred while playing football.  The Veteran said that 
from that time on he had pains in his neck and back and was 
discharged early because of the injury.  This history again 
highlights the inaccuracy of histories provided by the 
Veteran.  It conflicts with the actual records which show 
that his spine was normal when he was examined for separation 
from service.  His personnel records show that he was 
separated for family hardship and not for any disability of 
his own.  

On VA examination, in July 1996, the claims folder was not 
available to the examiner.  The Veteran reported that he 
sustained a football injury in service and was paralyzed from 
the mid-thoracic area down.  He was hospitalized for 22 days  
and then eventually discharged from service.  He reported 
that the original injury involved a blow to the lateral 
aspect of the right hip, where a hematoma developed over the 
greater trochanteric area.  He had worked several jobs over 
the years and was currently an unpaid clergyman.  The Veteran 
was examined and imaging studies reviewed.  A private 
magnetic resonance scan, in January 1996, showed degenerative 
joint disease involving the lumbar spine, with a bulging 
intervertebral disc at the L3-L4 level, with some compression 
of the nerve root on the left.  X-ray plain films revealed 
severe narrowing at the interspace at L3-L4 with huge 
interior and posterior osteophytes, which were the basic 
problem.  He also had signs of an old compression fracture of 
a mild degree involving the first lumbar vertebrae.  The 
cervical spine had degenerative joint disease, particularly 
at C5-6.  X-rays of the hips showed no degenerative joint 
disease and no sign of any injury to the right greater 
trochanter.  

The examiner thought the Veteran's story to be very peculiar.  
It sounded almost as if the Veteran had a hysterical 
paralysis that gradually abated.  He had been discharged 
after a short period of time and apparently functioned quite 
well over the years.  He currently had generalized 
degenerative arthritis involving the cervical and lumbar 
spine.  The examiner expressed an opinion to the effect that 
he failed to see how the current disability could have any 
relation to any incident such as the one described while on 
active duty.  The examiner acknowledged that the Veteran did 
show signs of a minor compression fracture of the first 
lumbar vertebra which could have occurred at the time of the 
football injury, but without the medical records, it was 
impossible to be sure just what happened at that time.  At 
the present time, the Veteran's symptoms were largely 
psychogenic and were definitely secondary to his degenerative 
joint disease which was acquired over the last 50 years of 
living.  While the examiner allowed that the compression 
fracture of L1 might have occurred in service, he ascribed 
the rest and bulk of the Veteran's problems to degenerative 
joint disease acquired over his life time.  

In September 1996, J. R. D, Jr., M.D, wrote that the Veteran 
gave a history of severe trauma in service, which in the 
doctor's opinion "may have" contributed to his present back 
problem.  This opinion is clearly based on the Veteran's 
recollection of his symptoms and even then, the conclusion is 
speculative.  Where an opinion is based on a history provided 
by the Veteran that opinion is no more probative than the 
Veteran's claim.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
Coghill v. Brown, 8 Vet. App. 342 (1995).  Thus, the Board 
finds the opinion portion of the letter to be unpersuasive.  
The doctor also stated that the Veteran had a history of 
chronic back problems, first mentioned to the doctor on 
general physical examination in 1992.  This initial report of 
symptoms approximately 40 years after service is evidence 
against the claim.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Consequently, on balance, this letter provides 
evidence against the claim.  

The Veteran had a VA examination in December 2000.  The 
claims file was reviewed.  The Veteran reported that he 
injured his low back playing football in service in the early 
1950's.  He stated that he was immobilized and paralyzed for 
a hospital stay of 30 days.  He described current constant 
pain which limited functions, including walking and lifting.  
Examination disclosed manifestations such as restriction of 
motion.  Review of imaging studies led to the impression that 
the Veteran had advanced degenerative changes with disc space 
narrowing at all levels and prominent osteophytes.  In the 
examiner's opinion, there were a number of possibilities for 
the complaint of low back pain.  The Veteran was overweight 
and had disc space narrowing and degenerative changes in the 
cervical and lumbar segments of the spine.  The 1998 X-rays 
of the hip revealed only mild degenerative changes.  There 
might very well be a possibility that the Veteran's present 
condition may have stemmed from the original injury in 1951; 
however, there were contributing factors that had occurred 
over the past 49 years that must be entertained as well.  

In December 2002, the Veteran was examined by the same VA 
physician.  The claims file including service medical records 
and VA records was reviewed.  The examiner stated that his 
opinions from the previous consultation in December 2000 
remained the same.  He further expressed the opinion to the 
effect that the femur fracture residuals were not a major 
problem on exit physical examination.  The December 2002 VA 
X-rays of the lumbar spine identify the changes as 
degenerative, rather than traumatic.  

The report of the June 2004 VA examination shows that the 
Veteran reported that his femur was fractured in 1951 and he 
was paralyzed from the waist down.  He was reportedly 
bedridden for 30 days.  There was no cast.  Examination 
resulted in a diagnosis of degenerative disc and joint 
disease of the lumbar spine.  The examiner commented that the 
current manifestations of the back disability were not due 
to, or the result of, or chronically worsened by the 
Veteran's service-connected right femur fracture.  It was 
noted that the Veteran had no symptoms referable to his right 
femur since he left service and his back pain was typical of 
degenerative disease.  

In April 2007, the Veteran was examined by the physician who 
had done the June 2004 VA examination.  Service and private 
medical records, as well as VA records, were reviewed.  In 
the examiner's medial opinion, the degenerative joint and 
disc disease of the lumbar spine was not caused by or the 
result of a fractured right femur in service.  The examiner 
reasoned that the record showed the Veteran was hospitalized 
in 1951 for traumatic hematoma of the right thigh sustained 
in a football game.  The separation physical examination in 
1952 noted a simple fracture of the right femur.  That should 
not cause paralysis from the waist down, as the Veteran 
claimed.  There was no documentation of the claimed 
paralysis.  More likely, the Veteran had difficulty walking 
due to pain from the injury.  He was able to return to duty 
after his discharge from the hospital and entered additional 
training without restriction.  Therefore, it was doubtful 
that he had a back problem after the thigh injury.  The 
August 1952 separation physical examination report was 
negative for back pain.  Further, it was not until many years 
after service and after subsequent injuries that the Veteran 
had back complaints.  

Pursuant to the remand of the Board, the Veteran was afforded 
another VA examination in March 2009.  The Veteran was 
examined and the claims folder, including private medical 
records, service treatment records and examination reports, 
and VA medical records was reviewed.  The examiner responded 
to the Board's questions on remand.  

As to whether it was at least as likely as not (probability 
of fifty percent or more) that the Veteran's back disorder is 
the result of his service, the examiner expressed the opinion 
that the Veteran's back disorder was not the result of his 
service.  She explained that review of the Veteran's service 
treatment records showed no complaint of a back injury or 
pain during service.  

The examiner was asked to measure the length of the Veteran's 
legs and express an opinion as to the affect on the Veteran's 
back that any difference might have.  A computerized 
tomography scan was done, as it was considered to be the best 
way to make the measurements.  The right femur measured 480 
millimeters as compared to 484.1 millimeters for the left 
femur.  Over all leg length on the right was 832 millimeters 
as compared to 848 millimeters on the left.  That is, the 
right femur, the site of the service-connected disability is 
0.41 centimeters shorter than the left and most of the leg 
length discrepancy of 1.6 centimeters is elsewhere in the 
lower extremity.  The doctor expressed the opinion that a leg 
length discrepancy of 1.6 centimeters was within normal 
limits, while 2 centimeters would be abnormal.  The medical 
opinion was that it was less likely that the trauma on his 
right femur during service caused the leg length discrepancy 
because the X-ray of the femur in December 2002 did not show 
abnormality of the femur.  Traumatic cause of limb inequality 
was malunion of the long bone or physical injury, which the 
Veteran did not have.  Moreover, after review of the medical 
literature, leg length discrepancy did not cause degenerative 
disc and joint disease of the lumbar spine.   

As to whether it was at least as likely as not that the 
Veteran's back disorder is the result of his service-
connected right femur disability, the examiner expressed the 
opinion that it was less likely that the Veteran's back 
disorder was the result of his service-connected right femur 
disability.  She explained that the Veteran's femur injury 
was simple and there were no sequela per the separation 
examination.  Also, the X-ray of his femur in December 2002 
did not show evidence of a fracture.  Moreover, 3 lumbar 
spine imaging reports in the electronic medical records did 
not show a compression fracture of the vertebra.  There was 
no evidence of serious trauma to the femur to cause 
degenerative changes of the lumbar spine, such as the Veteran 
has.  Furthermore, the Veteran was able to return to duty 
after discharge from the hospital and he entered additional 
training without restriction.  Therefore, it was doubtful 
that he had a back problem after the thigh injury.  Also, he 
did not complain of prior low back pain in 1967.  

The examiner was requested to include an opinion as to the 
relevance of the Veteran's post-service injuries to his back, 
documented in the claims file, e.g. the 1967 motor vehicle 
accident and the May 1999 fan accident.  She expressed the 
medical opinion that it was at least as likely as not that 
the Veteran's degenerative joint disease of the lumbar spine 
was caused by a combination of his motor vehicle accident in 
1967 and/or the injury to his back by a fan in May 1999.  
Moreover, he worked as a landscaper and on boats and was 
obese.  All the above were known risk factors for 
degenerative joint disease of the lumbar spine.  

Conclusion

The Board is mindful that a remand by the Court contemplates 
a new and thorough review of the claim, including the 
evidence previously of record as well as that developed on 
remand.  In this case, the additional evidence does not 
change the previous analysis, but, rather, reinforces the 
prior analysis.  

There are several opinions supporting the claim and several 
against the claim.  The Veteran has requested that VA's 
benefit-of-the-doubt doctrine be used to decide this claim in 
his favor.  It is the defined and consistently applied policy 
of VA to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

In applying the benefit of the doubt rule, there is no simple 
adding of experts on each side.  Rather, the Board must 
consider the context and content of all the evidence of 
record.  The Board has evaluated all the evidence of record.  
As noted above, much of it discusses the current disability 
and need not be discussed herein because there is no dispute 
that the Veteran now has a back condition.  The other 
evidence was discussed as set forth above.  

The Veteran has testified that he sought medical treatment 
continuously after service, but this is not supported by any 
documentation.  All the lay testimony and medical opinions 
supporting the claim come over 40 years after service.  
Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  See Maxson, at 
1333.  

All the supporting opinions accept the Veteran's version of 
injury in service and continuing disability.  The Board is 
not bound by medical opinions based solely upon an 
unsubstantiated history as related by the Veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229 (1993); Coghill v. Brown, 8 Vet. App. 
342 (1995).  The Veteran's reports of continuing back 
symptoms following the injury in service are contrary to the 
records made during service and to the private medical 
records of 1967.  The Board finds the actual records made 
during service and in 1967 are substantially more probative 
than the Veteran's memory.  Consequently, we find his reports 
of continuing back symptoms following the injury in service 
are not credible.  It follows that the opinions based on the 
Veteran's recollection of continuing back symptoms after the 
injury in service are not persuasive.  

The Board finds that while the Veteran is competent to report 
his experiences, his recollection of events lacks credibility 
because it is not consistent with the record.  It is not 
credible because: 1) there is no contemporaneous 
documentation; 2) there was no claim until 1995; and, 3) it 
directly contradicts the medical records we do have.  

While the service medical records are scant, they provide the 
best evidence as to the Veteran's injury in service.  The 
single service medical record dealing with the injury shows 
that the Veteran was hospitalized for 22 days and then 
returned to duty in general service.  The 22 days 
hospitalization merely indicates that he was not fit for 
basic training at that time.  His return to duty, general 
service, reflects the medical opinion that he was fit for 
general service.  This is competent medical evidence against 
the restrictions and on-going disability claimed by the 
Veteran.  The service personnel records support his return to 
general service.  There is no evidence of the restrictions or 
on going disability and treatment the Veteran has testified 
of.  The second pertinent document is the report of the 
separation examination in August 1952.  It contained two 
pertinent notations against the claim.  The physician 
certified that he examined the Veteran and his spine and 
lower extremities were normal.  The doctor also specified 
that there were no complications or sequelae from the 1951 
injury.  The Veteran may not remember an uneventful 
examination more than 50 years ago; however, the record is 
the most probative evidence and it establishes that the 
Veteran did not have complications or sequelae from the 1951 
injury, including any back disorder.  

Further, the earliest post service records, some 16 years 
later, show the Veteran had a back injury in an automobile 
accident.  Contrary to the Veteran's testimony, the doctor's 
notes show he told the doctor he did not have a previous back 
injury.  The 1967 private physician's notes show the Veteran 
reported having no previous back problems, stating that he 
had always been in excellent health and was sort of a 
stickler where physical fitness is concerned.  

The Board finds that the service medical records and the 
records made in 1967 are credible and show that the Veteran 
did not have a back injury in service or before 1967.  These 
records are in direct conflict with the Veteran's testimony 
and statements made to various medical personnel recently.  
The Board must resolve this conflict and finds that there is 
no reasonable doubt to resolve in the Veteran's favor.  On 
the contrary, the actual records made during service and at 
the time of the post service injury years later, in 1967, 
outweigh the recollections of the Veteran and lay witnesses 
by a significant margin.  Thus, the Board finds that the 
Veteran's testimony of continuing back symptoms, as well as 
other lay testimony of continuing symptoms, and all the 
medical opinions based on assertions of continuing back 
symptoms since the injury in service is not credible.  
Because the opinions supporting the Veteran's claim have a 
foundation that is not credible, their support of the claim 
collapses.  The service medical records, the 1967 private 
medical records, and other evidence discussed above, as 
against the claim, overwhelm the claim with a preponderance 
of evidence.  As the preponderance of the evidence is against 
the Veteran's claim for service connection for a back 
disorder, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

As to secondary service connection, a private chiropractor 
recently reported a half centimeter leg length discrepancy, 
which he felt caused the Veteran's back problems.  The 
private chiropractor wrote that the right leg was shorter 
than the left directly due to a fracture of the right femur.  
He opined that the difference created a pelvic tilt 
increasing stress on the lumbar spine, causing chronic lower 
back pain and dysfunction.  The chiropractor also felt that 
the advanced degeneration noted on lumbar spine X-rays, took 
many years to develop, indicating it was a direct result of 
injuries sustained in the 1952 football injury.  

VA examiners actually found a greater discrepancy of 1.6 
centimeters in the lower extremity, but only 0.41 centimeters 
of the difference was in the service-connected femur.  The VA 
examiner expressed the opinion that a leg length discrepancy 
of 1.6 centimeters was within normal limits and that it was 
less likely that the trauma on his right femur during service 
caused the leg length discrepancy.  She explained several 
reasons.  The X-ray of the femur in December 2002 did not 
show abnormality of the femur.  The traumatic cause of limb 
inequality was malunion of the long bone or physical injury, 
which the Veteran did not have.  Further, after review of the 
medical literature, the physician found that leg length 
discrepancy did not cause degenerative disc and joint disease 
of the lumbar spine.  

In analyzing this part of the claim, the Board notes that 
service connection has been granted for a simple fracture of 
the right femur.  A simple or closed fracture is one which 
does not produce an open wound in the skin.  Dorland's 
Illustrated Medical Dictionary, 662, 660 (28th ed., 1994).  
Service connection has not been granted for any leg length 
discrepancy and the VA physician explained a leg length 
difference due to trauma would be manifested by a malunion of 
the bone and the X-rays show that the Veteran does not have 
any such malunion.  Moreover, the X-rays show that most of 
the difference in leg lengths is not in the femur.  

For the reasons detailed above, the Board finds that the 
medical opinions from the VA examinations of April 2007 and 
March 2009 have a firmer foundation in the medical records of 
the Veteran's actual medical history and review of the 
medical literature than the medical opinions supporting a 
connection between the service-connected femur injury 
residuals and his back disorder.  The evidence is not in 
relative balance.  Instead, the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable, and secondary service connection must also be 
denied.  38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  


ORDER

Service connection for a back injury, to include both as 
primarily related to service and as secondary to the service-
connected fracture of the right femur, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


